Title: To Thomas Jefferson from James Brown, 11 December 1792
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 11th Decem 1792

I have the honor to acknowlege receipt of your favor of the 15th. Ulto. In consequence of your first information on the Subject of wheat and Flour being wanted in Europe I immediately secured two Cargos, which are now shipping and will sail for Europe by the 25th: Currt. Say the American ship Bowman Capn. Aaron Jeffery of 330 Tons and the Grand Duk Capn. John Pollack a British ship of 300 Tons. I propose ordering these ships to Falmouth for orders from Donald & Burton, who Might be induced to Send them to Marselles in consequence of letters from you to the Mayor and Muncipality of Marselles, if you can with propriety send me a few lines for each Ship, you will lay me under greate obligations. These two ships will carry 20 @ 22,000 Bush. wheat and 2000 Ble. Flour, which with the ships and Freight are valuable, not less than 15,000 £ Stg., too much to hazard without caution. I have now to inclose you Bill Loading for your Cask Hams and Box Books which will reach you before this and the Vessell sailed 10 days ago. With much Respect I am Dear Sir Your obt Hbl St

James Brown


Wheat 6 @ 6/6d.
Flour 33 and 36/.
Tobacco 24 and 25/.

